Citation Nr: 1648321	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  97-30 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.  

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hemorrhoids. 

3. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a disability of the right wrist.

4. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back.

5. Entitlement to service connection for bilateral knee disability. 

6. Entitlement to service connection for a disability of the right foot.

7. Entitlement to service connection for residuals of a head injury.

8. Entitlement to service connection for a dental disability.

9. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

10. Whether VA counted the correct amount of Social Security income for the purposes of nonservice-connected pension benefits.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1954 to December 1955.

This case came before the Board of Veterans' Appeals (Board) on appeal from September 1997, July 2003, and February 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In August 2004, a hearing before a Veterans Law Judge was held at the RO. The Veterans Law Judge (VLJ) who held the hearing is no longer with the Board. A transcript of the hearing is of record.



In November 2000, the Board remanded the Veteran's claims for service connection for bilateral knee disabilities and his requests to reopen previously denied claims for service connection for a right wrist and low back disabilities.

In a decision dated in March 2005, the Board denied the Veteran's claims to reopen claims for service connection for schizophrenia, hemorrhoids, and a disability of the right wrist; claims for service connection for diabetes mellitus, residuals of a head injury, and a dental disability; and claims for special monthly pension based on his spouse's need for regular aid and attendance of another person and for a TDIU. The Board also dismissed his appeal for special monthly pension based on the need for regular aid and attendance of another person.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2007 order, the Court vacated the Board's decision in part and remanded the case to the Board for further proceedings consistent with the decision.  The Court also determined that as the Veteran had presented no arguments regarding the Board's denial of the claim for service connection for diabetes mellitus, the dismissal of the claim for special monthly pension based on his need for regular aid and attendance, or the denial of the claim for special monthly pension based on his spouse's need for regular aid and attendance, those matters were considered abandoned on appeal.  

In January 2008, the Board issued a remand in this case.  In April 2008, the Board determined that the remand was issued prematurely, and the remand was thereby recalled.  Thereafter, in June 2008, the Board remanded the case for additional development.

The case was again remanded in March 2013 to provide the Veteran with a requested hearing.  That hearing was conducted in October 2013 before the undersigned VLJ at the VA central office in Washington, D.C.  It was noted prior to the hearing that the Veteran's then-designated representative was not present and could not be reached.  With the consent of the Veteran, the undersigned took his testimony and stipulated on the record that a motion for an additional hearing would be considered if so desired by the Veteran or his representative.  Notably, the Veteran has since elected to proceed with his appeal pro se, including during an additional opportunity to appear before a Board hearing.  Subsequent to this, the Veteran did request an additional hearing with a VLJ, with particular attention to a perfected appeal for the claim regarding VA's calculation of income (SSA benefits) with respect to nonservice-pension benefits.  The claims were recently remanded in December 2014 for the issuance of an SSOC and so that a new hearing could be scheduled.  Such a hearing was scheduled in September 2016; however, he failed to report at the scheduled time.  Good cause for the absence was not shown, and his request for a hearing (or re-hearing) with respect to any of the claims on appeal is deemed withdrawn.  

For reasons discussed below, the claims again must be remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Since the issuance of the last supplemental statement of the case (SSOC), the Veteran has submitted additional argument and evidence to support his claims.  This evidence was submitted without a waiver of RO review, and accordingly, the Board may not review it until it has been considered in the first instance.  

Of note, the Veteran has identified outstanding private medical records, with treatment purported to have occurred in recent months.  Efforts must be made to secure these records and associate them with the claims file prior to adjudication of the claims.  




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Review all evidence received since the issuance of the last SSOC on a de novo basis.  Following the review and any additional development deemed necessary, re-adjudicate the claims.  Should the claims not be granted in their entirety, issue an appropriate SSOC and forward the claim to the Board for adjudication.  

*In developing the claim, attention should be paid to identified private medical records pertaining to treatment alleged to have occurred in 2016.  The Veteran has listed the name of the practitioner, as well of the dates and location of the alleged treatment.  Efforts should be made to secure these records in the course of the above-directed development.  

*The Veteran should be reminded that any submission dated after re-certification to the Board should be accompanied by a waiver of RO review (if he does not desire the RO to review his materials in the first instance).  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). The Veteran is advised that if he submits evidence that has not been previously considered, the Board will be obligated by law to return the appeal to the Regional Office for its initial consideration of the evidence, absent a specific waiver by the Veteran of that procedural right.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




